Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 9/30/2022. 
Claims 1-20 are pending.
Response to Arguments

Regarding applicant’s argument on page 8 of the remarks that Grewal appears to be silent with “one or more computing devices located within a threshold distance of a camera device”, paragraph [0020] of Grewal describes that although in FIG. 1 CAC application 116 is depicted external to devices 108, 110, and 112, alternatively, the CAC application may reside in and operate on any of the devices.  Therefore, without further specifying how to locate the computing device, one of ordinary skill in the art would not have difficulty in recognizing the computing device 116 being built-in the camera obtained in Grewal meets the definition of one or more computing devices located within a threshold distance of a camera device determination of in its broadest reasonable sense.
Regarding applicant’s argument on page 9 of the remarks that Grewal appears to be silent with “sending first information to the one or more computing devices associated with one or more video frames generated by the camera device; receiving, from the one or more computing devices, second information associated with the one or more video frames”, FIG. 1-2 and 11-12 of Grewal illustrate sending video 112 by an authorized device (e.g. camera 110) to CAC (e.g. encoder 120 in 116) and receiving  access control police information from ACP (e.g. 126 in 116) to generate metadata.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grewal et al (US 20140044258 A1) in view of Dorrell et al (US 20030123701 A1)
             Regarding claim 1, Grewal discloses a method [e.g. FIG. 1; method for accessing video] comprising: sending, to one or more computing devices [e.g. FIG. 1; [0020]; devices] located within a threshold distance of a camera device [e.g. CAC application may reside in the camera device 110], first information [e.g. input video 112 with identifiers] associated with one or more video frames [images of the input video] generated by the camera device; receiving, from the one or more computing devices, second information associated with the one or more video frames [e.g. metadata for the video]; encoding, based on the one or more video frames [e.g. FIG. 2-3; encoder 120 or 240], video content [112 and 234] comprising metadata [234] indicating at least the first information and the second information, and sending, to a computing device, the encoded video content [e.g. FIG. 1-3; encoded data to 132].
              Although Grewal discloses the metadata is usable for authentication, based on at least a portion of the first information [e.g. FIG 2-3 and 12; [0023]], it is noted that Grewal differs to the present invention in that Grewal fails to explicitly disclose the detail of authentication.
             However, Dorrell teaches the well-known concept of the metadata [e.g. FIG. 1; metadata for image] is usable for authentication [e.g. FIG. 4; authentication metadata], based on at least a portion of the first information [image file with metadata] matching a portion of the second information [e.g. available metadata that matches the identifier contained in the metadata], of the one or more video frames [e.g. image file].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for cryptographic access control of multimedia video disclosed by Grewal to exploit the well-known authenticating an image technique taught by Dorrell as above, in order to provide image protection [See Dorrell; abstract].
             Regarding claim 2, Grewal and Dorrell further disclose the first information comprises a hash of the one or more video frames captured by the camera device [e.g. Dorrell: FIG. 7; the hash is added to the associated metadata for the images].  
             Regarding claim 3, Grewal and Dorrell further disclose the authentication comprises: recalculating the hash of the one or more video frames [e.g. Dorrell: FIG. 7; 705].  
             Regarding claim 4, Grewal and Dorrell further disclose the second information comprises: one or more signed versions of the first information [e.g. Dorrell: FIG. 1, 4 and 7; metadata signature], and one or more identifiers associated with the one or more computing devices [e.g. Dorrell: FIG. 2-3; identifier for identifying the digital camera].  
             Regarding claim 5, Grewal and Dorrell further disclose the authentication comprises: decrypting the one or more signed versions of the first information [e.g. Dorrell: FIG. 1, 4 and 7; [0089]], and determining a match among the first information and the decrypted one or more signed versions of the first information [e.g. available metadata that matches the identifier contained in the metadata].  
             Regarding claim 6, Grewal and Dorrell further disclose the metadata comprises a signed sequence of data [e.g. Dorrell: FIG. 1, 4 and 7; metadata signature], wherein the signed sequence of data comprises: the first information, the second information, and an identifier of the camera device [e.g. Dorrell: FIG. 1, 4 and 7].  
             Regarding claim 8, Grewal and Dorrell further disclose the authentication indicates that the one or more video frames have not been altered after being generated by the camera device [e.g. Dorrell: FIG. 1, 4 and 7].
	Regarding claims 9-14 and 16, this is a method that includes same limitation as in claims 1-6 and 8 above respectively, the rejection of which are incorporated herein.
	Regarding claims 17-18 and 20, this is a method that includes same limitation as in claims 1, 8, and 4 above respectively, the rejection of which are incorporated herein.  Furthermore, Grewal discloses receiving video content associated with a camera device [e.g. FIG. 1 and 3].
Claim(s) 7, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grewal et al (US 20140044258 A1) in view of Dorrell et al (US 20030123701 A1) and Rhoads et al (US 20040153649 A1).
             Regarding claim 7, Grewal and Dorrell further disclose the one or more computing devices are associated with one or more users, but Grewal and Dorrell fail to explicitly disclose that the one or more users are shown in the one or more video frames.
             However, Rhoads teaches the well-known concept of the one or more computing devices [e.g. FIG. 3] are associated with one or more users, and wherein the one or more users are shown in the one or more video frames [e.g. FIG. 1 and 4].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for cryptographic access control of multimedia video disclosed by Grewal to exploit the well-known authenticating an image technique taught by Dorrell and Rhoads as above, in order to provide image protection [See Dorrell; abstract] and cost effective security measures [See Rhoads; [0011]].
	Regarding claims 15, this is a method that includes same limitation as in claim 7 above, the rejection of which are incorporated herein.  
	Regarding claims 19, this is a method that includes same limitation as in claim 7 above, the rejection of which are incorporated herein.  Furthermore, Grewal discloses receiving video content associated with a camera device [e.g. FIG. 1 and 3].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Limberis et al (US 20060221190 A1).
Woo (US 20080165960 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483